Citation Nr: 9906465	
Decision Date: 03/10/99    Archive Date: 03/18/99

DOCKET NO.  93-19 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
right eyelid laceration.  

2.  Entitlement to service connection for the residuals of a 
right eye laceration.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1968 to 
September 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1991 rating decision of the 
Roanoke, Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in January 1992.  A statement of the case was issued in 
February 1992.  The veteran's substantive appeal was received 
in December 1992.  A hearing was held before a member of the 
Board in Washington, D.C. in October 1993.  This matter was 
then remanded by the Board to the RO in August 1995. 

In a March 1997 letter, the Board informed the veteran that 
the Board member who conducted his personal hearing in 
October 1993, had passed away, and advised him that he had a 
right to appear for another hearing before a member of the 
Board.  The veteran was further informed that if he did not 
respond within 30 days of the date of this letter, the Board 
would assume that he did not desire an additional hearing.  A 
timely response was not received from the veteran, and the 
Board will proceed on the basis of the record as constituted. 

In an October 1997 decision, the Board denied the veteran's 
claim for entitlement to service connection for a bilateral 
knee disability, the residuals of a cerebral contusion, and 
for deep venous thrombosis of the right lower extremity 
(these issues had been in appellate status).  The Board then 
remanded the claim for service connection for the residuals 
of lacerations of the right eye, cheek, forehead, and eyelid.  
In an August 1998 rating action, service connection was 
established for a right cheek and right forehead scar.  As 
such, the issues that remain in appellate status are those 
listed on the title page.  

Finally, the Board notes that the claim for service 
connection for the residuals of a right eye laceration will 
be addressed in the remand portion of this decision.  


FINDING OF FACT

The veteran currently suffers from the residual (a scar) of a 
right eyelid laceration incurred in service.


CONCLUSION OF LAW

The veteran suffers from the residuals of a right eyelid 
laceration which was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has a scar about the right 
eyelid which resulted from an injury sustained in service.  
His claim is well grounded, meaning it is plausible.  
38 U.S.C.A. § 5107(a) (West 1991).  With respect to this 
claim, the relevant evidence has been properly developed to 
the extent possible, and there is no further VA duty to 
assist the veteran with this claim.  Id

Applicable law provides that service connection will be 
granted if it is shown a particular disease or injury 
resulting in disability was incurred or aggravated during 
active duty. 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  A "determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet.App. 309, 314 (1993).

A review of the record reflects that the veteran has a well 
healed scar about the right upper eyelid measuring two 
centimeters (see the report of a December 1997 VA examination 
accomplished pursuant to the October 1997 Board remand).  The 
veteran claims that this scar was one the end results of 
lacerations sustained about his face in a motor vehicle 
accident in August 1970.  A review of his service medical 
records reflects that he was involved in a motor vehicle 
accident on August 11, 1970.  According to a report of 
hospitalization (summary report) from the Naval Hospital in 
Bethesda, Maryland, the veteran was first seen at the Rader 
Clinic at the United States Army Base in Fort Myer, Virginia.  
The next day he was transferred to the Bethesda Naval 
Hospital where a physical examination revealed, among other 
things, small abrasions about the right cheek and forehead.  

During the December 1997 VA examination, the examiner noted 
the presence of well healed scars about the right forehead, 
right cheek, and right upper eyelid, and commented that in 
his or her opinion, these scars could have occurred following 
lacerations of the right face, and that these lacerations 
could have occurred at the time the veteran had a right 
subcutaneous hematoma; it was noted by the examiner that 
there was no way to be absolutely positive about this 
etiology.  

The Board notes that attempts were made to gather additional 
service medical records that may exist but had not been 
associated with the record, to no avail (in particular, the 
Board, in the August 1995 remand, requested that an attempt 
be made to locate clinical records from the Bethesda Naval 
Hospital and the Rader Clinic at Fort Myer dated in 1970).  
In any event, even though there is no specific evidence that 
the veteran suffered a laceration or abrasion to the right 
eyelid as a result of the August 1970 accident, the evidence 
is clear that he suffered abrasions to the right side of his 
face at that time (and service connection for scars about the 
right cheek and forehead has been established during the 
course of this appeal).  As such, the Board finds that in 
light of the service medical evidence and the VA examiner's 
December 1997 opinion, and resolving all doubt in favor of 
the veteran, 38 U.S.C.A. § 5107 (West 1991), the record is 
sufficient to establish service connection for a scar about 
the right eyelid.  As such, the veteran's claim for 
entitlement for the residuals of a right eyelid laceration is 
granted.  



ORDER

The appeal for service connection for the residuals of a 
right eyelid laceration is granted.


REMAND

In the remand portion of the October 1997 Board decision, it 
was requested that the veteran be afforded a VA examination 
for the purpose of determining the presence of residuals of a 
laceration of the right eye, right cheek, eyelid and 
forehead.  It was further requested that the examiner opine 
as to whether in his/her opinion any residuals found were due 
to the in-service large right subcutaneous frontal hematoma 
and small abrasions of the right cheek and forehead.  A 
review of the December 1997 examination report reflects that 
while scars about the right cheek, eyelid, and forehead were 
observed and commented on, there is no indication as to 
whether the examiner made any determination regarding the 
possible presence of residuals of a laceration of the right 
eye.  

In this regard, the Board points that in a recent case, 
Stegall v. West, 11 Vet.App. 268 (1998), the Court held that 
a remand was necessary because, among other things, the RO's 
failed to follow the Board's directives in a prior remand.  
The Court further held that a remand by the Board confers on 
the veteran, as a matter of law, the right to compliance with 
the remand orders.  Id. 

As such, even though most of the Board directives were 
followed by the RO, this matter must again be remanded for 
the following action:


1.  The veteran should be afforded 
another VA examination for the purpose of 
determining the presence of residuals of 
a laceration of the right eye and if such 
are present, the examiner should state 
whether in his/her opinion they are due 
to the in-service motor vehicle accident 
dated in August 1970.  The claims folder 
should be made available to the examiner 
prior to the examination.

2.  Following completion of the above 
development, the RO should reconsider the 
claim of entitlement to service 
connection for residuals of a laceration 
of the right eye.  If this determination 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case.


Thereafter, the veteran and his representative should be 
afforded the opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if in order.  By this REMAND the Board 
intimates no opinion, either factual or legal, as to the 
ultimate determination warranted in this case.  The purpose 
of the REMAND is to further develop the record. No action is 
required of the veteran until he receives further notice.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

